Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 10, 2020

The Court of Appeals hereby passes the following order:

A21A0005. DEWAYMON A. HARRIS v. THE STATE.

        Following a 2003 bench trial, the trial court found Dewaymon Harris guilty of
armed robbery, aggravated battery, criminal trespass, and possession of a firearm
during the commission of a crime, and we affirmed his judgment of conviction on
appeal. See Harris v. State, No. A04A1851 (Aug. 18, 2004). In June 2020, Harris
filed a motion for an out-of-time appeal, which the trial court denied. Harris then filed
this direct appeal. We lack jurisdiction.
        “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014) (punctuation omitted). Because Harris already has had a direct appeal, he is
not entitled to an out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563
SE2d 856) (2002) (“[T]here is no right to directly appeal the denial of a motion for
out-of-time appeal filed by a criminal defendant whose conviction has been affirmed
on direct appeal.”); Jackson v. State, 273 Ga. 320, 320 (540 SE2d 612) (2001) (a
defendant “is not entitled to another bite at the apple by way of a second appeal”).
Accordingly, this appeal is hereby DISMISSED. See Richards, 275 Ga. at 191-192.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/10/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.